 1     MICHAEL W. BIEN – 096891                      DONALD SPECTER – 083925
       ERNEST GALVAN – 196065                        STEVEN FAMA – 099641
 2     LISA ELLS – 243657                            PRISON LAW OFFICE
       ROSEN BIEN GALVAN &                           1917 Fifth Street
 3     GRUNFELD LLP                                  Berkeley, California 94710-1916
       101 Mission Street, Sixth Floor               Telephone: (510) 280-2621
 4     San Francisco, California 94105-1738
       Telephone: (415) 433-6830
 5
                                                     CLAUDIA CENTER – 158255
 6                                                   DISABILITY RIGHTS EDUCATION
                                                     AND DEFENSE FUND, INC.
 7                                                   Ed Roberts Campus
                                                     307 Adeline Street, Suite 210
 8                                                   Berkeley, California 94703-2578
                                                     Telephone: (510) 644-2555
 9
10 Attorneys for Plaintiffs
11
12                                    UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                            Case No. 2:90-cv-00520-KJM-DB
16                      Plaintiffs,                  STIPULATION AND ORDER
                                                     CONFIRMING ATTORNEYS’ FEES
17                 v.                                AND COSTS FOR THE FIRST
                                                     QUARTER OF 2021
18 GAVIN NEWSOM, et al.,
                                                     Judge: Hon. Deborah Barnes
19                      Defendants.
20
21
22
23
24
25
26
27
28
     [3758174.1]

       STIPULATION AND ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE FIRST QUARTER
                                           OF 2021
 1                 Pursuant to the periodic fees process in this case, Plaintiffs sent their Quarterly
 2 Statement for the First Quarter of 2021 to Defendants via e-mail on May 19, 2021. The
 3 parties completed their meet and confer process on July 2, 2021. The parties have resolved
 4 all disputes regarding fees and costs for the First Quarter of 2021, with an agreement to
 5 reduce claimed amounts to a total of $949,981.65 calculated at a rate of $232.50 per hour
 6 pursuant to 42 U.S.C.A. § 1997e(d)(3).
 7                 THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE that
 8 $949,981.65 plus interest is due and collectable as of forty-five days from the date of entry
 9 of this Order. Interest on these fees and costs will run from June 19, 2021 (31 days after
10 Defendants’ receipt of Plaintiffs’ statement), accruing at the rate provided by 28 U.S.C.
11 § 1961.
12                 IT IS SO STIPULATED.
13
14 DATED: July 7, 2021                                    /s/ Elise Thorn
                                                          Elise Thorn
15                                                        Deputy Attorney General
16                                                        Attorneys for Defendants

17
18 DATED: July 7, 2021                                    /s/ Lisa Ells
                                                          Lisa Ells
19
                                                          ROSEN BIEN GALVAN & GRUNFELD LLP
20                                                        Attorneys for Plaintiffs

21
22 Dated: July 9, 2021
23
24
25
26
27
28
     [3758174.1]
                                                           1
       STIPULATION AND ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE FIRST QUARTER
                                           OF 2021
